2022 UT App 24



               THE UTAH COURT OF APPEALS

                   JOHN DINSDALE HILLAM,
                         Petitioner,
                              v.
                       TARA HILLAM,
                 Respondent and Appellant,
                              v.
           DUSTIN HANCOCK AS INVESTMENT TRUSTEE,
                  Respondent and Appellee.

                             Opinion
                        No. 20200545-CA
                     Filed February 25, 2022

         Second District Court, Farmington Department
               The Honorable David J. Williams
                         No. 174700031

         Bart J. Johnsen and Alan S. Mouritsen, Attorneys
                           for Appellant
           Stacy J. McNeill and Joshua L. Lee, Attorneys
                            for Appellee

    JUDGE RYAN D. TENNEY authored this Opinion, in which
  JUDGES DAVID N. MORTENSEN and DIANA HAGEN concurred.

TENNEY, Judge:

¶1      In this appeal, Tara Hillam challenges the district court’s
determination that, as part of ongoing divorce proceedings, it
cannot divide certain stock options that Tara’s husband
previously placed into an irrevocable trust. Although the court
certified this as a final and appealable ruling under rule 54(b) of
the Utah Rules of Civil Procedure, we conclude that the
certification was flawed. We therefore dismiss this appeal for
lack of appellate jurisdiction.
                         Hillam v. Hancock


                        BACKGROUND1

¶2      John and Tara Hillam were married in 2000.2 During their
marriage, John’s employer gave him certain stock options. John
later set up an irrevocable trust (the Trust) and named himself as
the settlor and as one of the beneficiaries of the Trust. Tara was
also named a beneficiary of the Trust, but John conditioned her
beneficiary status on her marriage to him. After setting up the
Trust, John unilaterally moved the stock options into the Trust.

¶3     A few years later, John filed for divorce. After several
months of litigation, John and Tara agreed to a partial
stipulation. Based on that stipulation, the district court entered a
bifurcated decree of divorce that divided some of John and
Tara’s marital property. But the court reserved a few issues for a
bench trial— including, notably, the “complex trust issue” of
whether the stock options could be divided as part of the
divorce.

¶4     Before trial, Tara filed a motion to join the Trust as a
party. After she did, Dustin Hancock (the Trustee) moved for


1. Because we dismiss this appeal on jurisdictional grounds,
“[t]he underlying facts of this case are not [particularly] relevant
on appeal,” so “we summarize them only for context.” Miller v.
San Juan County, 2008 UT App 186, ¶ 2, 186 P.3d 965. We also
note that, pursuant to rule 11 of the Utah Rules of Appellate
Procedure, the record has been supplemented with the district
court’s findings of fact and conclusions of law from a bench trial
that was held in October 2021, and we accordingly consider
those findings and conclusions in this appeal.

2. As is our custom, we refer to John and Tara by their first
names because they share the same last name. We intend no
disrespect by the apparent informality.




20200545-CA                     2                 2022 UT App 24
                        Hillam v. Hancock


summary judgment on John’s second cause of action, seeking “a
declaration that the Trust is valid and enforceable” and that the
stock options were “not subject to division as part of the
divorce.”

¶5     Tara opposed the Trustee’s motion. After briefing and
argument, the district court determined that the stock options
were marital property but were “not subject to equitable
distribution” in the divorce because John had placed them in an
irrevocable trust. The court accordingly granted the Trustee’s
request for summary judgment, thereby excluding the stock
options from division in the divorce.

¶6    The court certified its order on this issue “as final.” In
doing so, it explained:

      First, the Court finds there are multiple parties,
      and this Order fully adjudicates the only claim . . .
      involving [the Trustee and the other Trust
      beneficiaries]. Second, the Court finds there is no
      just reason to delay. The core of this action is the
      dissolution of a marriage, and the Trust Parties
      were joined only because of their respective
      interests in the Trust. However, the Trust currently
      exists for the benefit of [John and Tara’s] children
      and has no interest in the divorce-related disputes
      between John and Tara. It would be unnecessary
      and unfair to force the Trust Parties to wait for the
      divorce claims to go await a trial that could also be
      followed by a multitude of post-trial motions.

¶7     Tara appealed the court’s grant of summary judgment,
and this is the appeal that is now before us. In her brief, Tara
argues that the district court had “authority” to “categoriz[e] the
stock options as marital property subject to equitable
distribution.” The Trustee responded and argued that the court
did not have any such authority.


20200545-CA                     3                2022 UT App 24
                         Hillam v. Hancock


¶8     While this appeal was pending, the district court held a
bench trial on the remaining issues in the divorce. Of note, Tara
asked the court during that bench trial to find that John had
improperly dissipated marital assets when he transferred the
stock options to the Trust. The parties litigated that issue, and
the court rejected Tara’s dissipation claim in its findings of fact
and conclusions of law. As part of this ruling, the court found
that John “ha[d] shown, by a preponderance of the evidence[,]
that the funds were not dissipated but were used for a legitimate
marital purpose.”

¶9     The court issued these findings and conclusions on
December 8, 2021, and the court ordered John’s counsel “to
prepare any further orders/decrees as are necessary to
effectuate” them. As of the date on which we publish this
opinion, those findings and conclusions have not yet been
incorporated into John and Tara’s decree of divorce.

¶10 We heard oral argument in this appeal on January 25,
2022. Before argument, we directed the parties to be prepared to
discuss whether the district court’s rule 54(b) certification of the
summary judgment ruling on the Trust issue was proper, and
we then discussed that issue with the parties at oral argument.


             ISSUE AND STANDARD OF REVIEW

¶11 The parties have briefed and argued the question of
whether the district court could divide the stock options that are
within the Trust as part of its division of John and Tara’s marital
estate.

¶12 But “we may not act on an appeal, including an appeal of
a putative final order under rule 54(b) [of the Utah Rules of Civil
Procedure], unless we are satisfied that we have appellate
jurisdiction.” Copper Hills Custom Homes, LLC v. Countrywide
Bank, FSB, 2018 UT 56, ¶ 1, 428 P.3d 1133. “Whether appellate



20200545-CA                      4                2022 UT App 24
                          Hillam v. Hancock


jurisdiction exists is a question of law.” Butler v. Corporation of the
President of the Church of Jesus Christ of Latter-day Saints, 2014 UT
41, ¶ 15, 337 P.3d 280.


                             ANALYSIS

¶13 “As a general rule, an appellate court does not have
jurisdiction to consider an appeal unless the appeal is taken from
a final order or judgment that ends the controversy between the
litigants.” Copper Hills Custom Homes, LLC v. Countrywide Bank,
FSB, 2018 UT 56, ¶ 10, 428 P.3d 1133 (quotation simplified). “The
obvious and principal rationale for limiting the right to appeal in
this way is to promote judicial economy by preventing
piecemeal appeals in the same litigation to this Court.” Id. ¶ 11
(quotation simplified). “Strict adherence to the final judgment
rule” is necessary to “maintain[] the proper relationship between
this Court and the district courts.” Id. (quotation simplified).

¶14 There are three exceptions to the final judgment rule:
(1) when the legislature has provided a “statutory avenue for
appealing nonfinal orders,” Powell v. Cannon, 2008 UT 19, ¶ 13,
179 P.3d 799; (2) when the appellate court grants a petition for an
interlocutory appeal, see Utah R. App. P. 5(a); and (3) when the
district court properly certifies an order as final under rule 54(b)
of the Utah Rules of Civil Procedure. As noted, the district court
below certified its ruling on the Trust issue as being final,
thereby invoking rule 54(b) as the putative basis for our ability to
review this decision.

¶15 When rule 54(b) is properly invoked, an appellate court
can “weigh in on a matter even though not all of the causes of
action for all of the parties have been adjudicated,” Copper Hills,
2018 UT 56, ¶ 15, and even if the ruling in question did not “end
the controversy between [all] the litigants,” Anderson v. Wilshire
Invs., LLC, 2005 UT 59, ¶ 9, 123 P.3d 393 (quotation simplified).




20200545-CA                       5                 2022 UT App 24
                          Hillam v. Hancock


¶16 But our supreme court has “steadfastly adhered to a
narrow approach to 54(b) certifications,” and it has “advised our
district courts to do the same.” Copper Hills, 2018 UT 56, ¶ 17
(quotation simplified). Consistent with this, the supreme court
has held that “[b]y the terms of [r]ule 54(b)” itself, “a ruling must
meet three requirements in order to be appealable.” Pate v.
Marathon Steel Co., 692 P.2d 765, 767 (Utah 1984). “The first
requirement is that there must be multiple claims for relief or
multiple parties to the action.” Copper Hills, 2018 UT 56, ¶ 16
(quotation simplified). The second is that “the judgment
appealed from must have been entered on an order that would
be appealable but for the fact that other claims or parties remain
in the action.” Butler v. Corporation of the President of the Church of
Jesus Christ of Latter-day Saints, 2014 UT 41, ¶ 25, 337 P.3d 280
(quotation simplified). And the third is that the district court, “in
its discretion, must make a determination that there is no just
reason for delay of the appeal.” Id. (quotation simplified).

¶17 With respect to this third requirement, it is not enough for
a district court to simply state that “there is no just reason for
delay.” In Copper Hills, the supreme court linked that
requirement to rule 52(a) of our rules of civil procedure, which
in turn “requires district courts to enter findings supporting the
conclusion that the certified orders are final.” 2018 UT 56, ¶ 21
(quotation simplified). The supreme court held that these
findings must “detail the lack of factual overlap between the
certified and remaining claims,” and they “should also advance
a rationale as to why” there “is no just reason for delay.” Id.
(quotation simplified).

¶18 The supreme court did “agree that in multiple party
cases”—as opposed to multiple claims cases—rule “54(b)
certification may still be appropriate even if there is complete
overlap between the certified claims and the remaining claims.”
Id. ¶ 28 n.14. But even in “multiple party cases,” the supreme
court “still require[d] our district courts to explain whether in



20200545-CA                       6                 2022 UT App 24
                         Hillam v. Hancock


any given matter there is factual overlap between the certified
claims and the remaining claims,” as well as “why, despite any
overlap, 54(b) certification is appropriate.” Id.

¶19 Under this framework, we conclude that the rule 54(b)
certification in this case was insufficient because the district
court’s certification did not satisfy this third requirement.

¶20 Although the district court did make an express
determination that there was no just reason for delay, the court
did not include any findings about the “factual overlap between
the certified and remaining claims.” Id. ¶ 21 (quotation
simplified). And although this case is properly viewed as a
multiple party case—which meant that certification could occur
even if there was factual overlap—the district court was still
required to explain whether there was any factual overlap
between the certified claims and the remaining claims, and it
was also required to advance a rationale for certification despite
any overlap that it had identified. See id. ¶ 28 n.14. The court
didn’t do either, so its certification here was infirm.

¶21 Indeed, the circumstances of this case illustrate why such
findings are required. Copper Hills instructs district courts to
provide a “clear articulation” of their “reasons for granting
certification” so that the appellate courts can have a “basis for
conducting a meaningful review” of that certification. Id. ¶ 22
(quotation simplified). And when we conduct such a review, we
seek to avoid the promotion of “piecemeal appeals,” Anderson,
2005 UT 59, ¶ 9 (quotation simplified), that would “needlessly
increase the risk of inconsistent or erroneous decisions” on
factually intertwined issues, Copper Hills, 2018 UT 56, ¶ 11.

¶22 As noted, Tara challenges the district court’s ruling on the
Trust issue. In her brief, Tara asks us to adopt a test under which
a court may equitably divide marital property contained in an
irrevocable trust “if the evidence shows that the spouse created
the irrevocable trust in contemplation of divorce or with the aim of


20200545-CA                     7                 2022 UT App 24
                         Hillam v. Hancock


frustrating the equitable distribution of property in the event of a
divorce.” (Emphases added, quotation simplified.) Thus, her
proposed test largely turns on the transferring spouse’s intent.

¶23 But in the bench trial that occurred while this appeal was
pending, Tara made a dissipation of marital assets claim. That
claim likewise turned on John’s intent when he transferred the
stock options into the trust. As noted, the parties litigated that
issue fully, and the district court has now entered findings on
that question.

¶24 Thus, there is significant factual overlap between the
certified ruling that led to this appeal and other issues that
remained behind and have just recently been litigated. While we
are skeptical that a rule 54(b) certification would be appropriate
in such circumstances, we have no basis for conducting the
necessary review because, as discussed, the district court did not
provide an explanation of either the degree of overlap or why it
believed that Tara’s appeal of the ruling in question should
proceed anyway.

¶25 Like the supreme court, we are cognizant of the fact that a
jurisdiction-based dismissal like this one may “leave the parties
feeling that form has triumphed over substance.” Copper Hills,
2018 UT 56, ¶ 2. “But we cannot fabricate the power to hear a
case.” Id. (quotation simplified). Moreover, we note that the
Trust’s counsel agreed at oral argument that, if we dismiss for
lack of appellate jurisdiction, Tara could still challenge the
court’s ruling about the stock options in an appeal from the final
judgment in the divorce case. We think this concession was well
taken. And since the district court has not yet entered that final
judgment, Tara will still have that right when a final judgment
has actually been entered.

¶26 As for this appeal, however, we hold that the district
court’s rule 54(b) certification was incomplete because it
contained no findings about the factual overlap between the


20200545-CA                     8                 2022 UT App 24
                        Hillam v. Hancock


certified and remaining claims, nor did it contain an explanation
of why this appeal should proceed despite any overlap.


                         CONCLUSION

¶27 For the foregoing reasons, we conclude that the district
court’s rule 54(b) certification was improper. Because of this, we
dismiss this appeal for lack of appellate jurisdiction.3




3. “[W]e have discretion under Utah Rule of Appellate
Procedure 5(a) to treat certain improper rule 54(b) certifications
as interlocutory appeals.” First Nat’l Bank of Layton v. Palmer,
2018 UT 43, ¶ 14 n.4, 427 P.3d 1169. But the supreme court has
cautioned us to use this discretion “judiciously and sparingly.”
Copper Hills Custom Homes, LLC v. Countrywide Bank, FSB, 2018
UT 56, ¶ 29 n.15, 428 P.3d 1133. We decline to exercise this
discretion here. As noted, the issue that Tara seeks to litigate on
appeal is factually intertwined with an issue that she separately
litigated below in the October 2021 bench trial. Because she will
be entitled to raise this issue in an appeal from the final
judgment in the divorce case, allowing this appeal to be heard
now would not enhance “judicial economy.” Kennedy v. New Era
Indus., Inc., 600 P.2d 534, 535 (Utah 1979).




20200545-CA                     9                2022 UT App 24